WILLIAMS, Judge.
This suit for damages arises out of injuries sustained by plaintiff, Edward Powers, at Alphonso Marina in Violet, Louisiana. Mr. Powers fractured his elbow after he allegedly fell on the marina premises. The injury required surgical repair.
Following the trial, a jury returned a verdict in favor of defendant, Alphonso Ma-. riña. The jury found plaintiff 100% at fault and it is from this judgment that plaintiff appeals.
We have reviewed the testimony and evidence presented at trial. The testimony at trial is in conflict as to the exact manner in which plaintiff sustained his injuries. Plaintiff testified that he lost his balance on the wharf after disembarking the boat. He claims that he fell from a small ledge on the edge of the wharf onto the wharf itself. His story is corroborated by his son.
Conflicting testimony was presented by Myrtle Guillott who witnessed the accident. Mrs. Guillot’s testimony reveals that the plaintiff was injured when he slipped on his boat and fell onto the wharf. Mike Alphonso, the owner and operator of the marina, gave the same version of the accident as Mrs. Guillot. Additionally, the patient’s history as given to the treating physician suggested that the injury was sustained when plaintiff jumped from the boat to the wharf.
Plaintiff alleges that the damages he suffered were caused by a defective wharf *401which was in the custody and control of defendant. He argues that strict liability should be imposed under La.Civ.Code art. 2317.
Assuming that La.Civ.Code art. 2317 applies, a defense to strict liability is victim fault. In this ease the jury found the plaintiff 100% at fault. The jury obviously believed the version of the accident as presented by Mrs. Guillot and Mr. Alphonso. The factual findings of a jury should not be disturbed on appeal absent manifest error. Canter v. Koehring, 283 So.2d 716 (La.1973). We have reviewed the testimony and evidence presented and find that the jury’s determination is not manifestly erroneous; therefore, we affirm the jury’s verdict.
AFFIRMED.